-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application is a CON of 14/788,908 filed on 07/01/2015, which claims benefit in provisional application 62/020,726 filed on 07/03/2014.
Claims Status
	Claims 1-3, 5-7, 9, and 10 are pending. Claims 4, 8, and 11-34 were cancelled. 
Withdrawn Claim Rejections – 35 USC § 103
Rejections of claims 1-3, 5-7, 9, and 10 over Tygesen ‘130, Tygesen ‘259, and Mohammad are withdrawn because rejections were reversed by the Patent Trial and Appeal Board in decision dated May 20, 2022. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
See Patent Trial and Appeal Board in decision dated May 20, 2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-3, 5-7, 9, and 10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alma - Pipic whose telephone number is (571)270-7459.  The examiner can normally be reached on M-F 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571-272-06460646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALMA PIPIC/Primary Examiner, Art Unit 1617